       Case 1:18-cv-03378-RA-JLC Document 68 Filed 12/02/19 Page 1 of 3
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: I l (f2/ 1
 BO LIV AR SAL TO, et al.,

                               Plaintiffs,
                                                              No. 18-CV-3378 (RA)
                          V.
                                                                     ORDER
 SERENDIPITY 3, INC., doing business as
 SERENDIPITY 3 and STEPHEN BRUCE,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiffs Bolivar Salto, Zahir Ahmed, Abu H. Chowdhoury, Jagatjyuti C. Dasrao, Iqubal

H. Khan, Daniel Marin, Daniel Marin, Fidel Rivera, Joshua Crespo Torres, Peter Grillo, Dakota

Wheeler, Jared Kessler, Robert Gunther, Andrianna Prast, Blake Gainey, Damon Henry, James J.

O'Neill, Gina Montero, William Alicea, Glenn Redman, Jonn M. Jorgensen, Melanie Amatulli,

Calvin Holt, Zoe Wilson, Rick Marinelli, Alexi Cortes, and Shannon Kmetz (collectively,

"Plaintiffs") bring this action against Defendants Serendipity 3, Inc. and Stephen Bruce

(collectively, "Defendants") for alleged violations of the Fair Labor Standards Act ("FLSA") and

the New York Labor Law ("NYLL"). Before the Court is the parties' application for approval of

a settlement agreement.

       The Court, having reviewed the parties' proposed settlement agreement and fairness letter,

finds that the settlement is fair and reasonable.    Under the proposed settlement agreement,

Defendants agree to pay Plaintiffs a total of $650,000, which includes $213,708 in attorneys' fees

and $3,000 in costs. See Fairness Letter at 3, 6-7; Settlement Agreement at     1 1-2.   Plaintiffs

estimate that, were they to recover in full, they would receive approximately $578,535 for unpaid
       Case 1:18-cv-03378-RA-JLC Document 68 Filed 12/02/19 Page 2 of 3



wages, and that this number would double to $1,157,070 if it included liquidated damages. See

Fairness Letter at 3. This means that the proposed settlement amount of$650,000 represents 112%

of Plaintiffs' total unpaid wages calculation, and 52% of Plaintiffs' unpaid wages calculation with

liquidated damages.

       These amounts are fair and reasonable. Although the recovery amount falls short of the

maximum amount that Plaintiffs assert they might have recovered at trial, it is significant as a

percentage and "in light of the legal and evidentiary challenges that would face the plaintiffs in the

absence ofa settlement." Lopez v. Poko-St. Ann L.P., 176 F. Supp. 3d 340,342 (S.D.N.Y. 2016);

see also Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015 WL 8773460, at *2 (S.D.N.Y.

Dec. 14, 2015) (approving a settlement of approximately 25 percent of the maximum possible

recovery).   In particular, Plaintiffs' counsel reports that "Defendants' (sic] fiercely contested

Plaintiffs' damages calculations and possible recovery, as Defendants argued that total possible

exposure was no more than $24,000." Fairness Letter at 4. For those reasons and based on the

totality of the circumstances, the Court accepts the parties' settlement amount.

       The Court also approves the attorneys' fees set forth in the Fairness Letter. "In an FLSA

case, the Court must independently ascertain the reasonableness of the fee request." Gurung v.

White Way Threading LLC, 226 F. Supp. 3d 226, 229-30 (S.D.N.Y. Dec. 8, 2016). Here, the

attorneys' fees are $213,708, which is approximately 33% of the $641,000 settlement fund after

costs. See Fairness Letter at 6-7. When using a "percentage of the fund" approach, "courts

regularly approve attorney's fees of one-third of the settlement amount in FLSA cases." Meza v.

317 Amsterdam Corp., No. 14-CV-9007 (VSB), 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14,

2015). The amount of the fee is therefore reasonable as a fair percentage of the net award.




                                                  2
         Case 1:18-cv-03378-RA-JLC Document 68 Filed 12/02/19 Page 3 of 3



         "In FLSA cases, courts in this District routinely reject release provisions that 'waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues."' Gurung, 226 F. Supp. at 228

(S.D.N.Y. 2016) (quoting Lopez v. Nights ofCabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y.

2015)). The release provision at issue here is more limited than those routinely rejected.

Specifically, Plaintiffs are only releasing Defendants from claims that "concern allegations of

unpaid compensation." See Settlement Agreement at 1 1. Thus, the Court finds that the release in

the proposed settlement agreement is fair and reasonable.

                                       I.   CONCLUSION

         For the reasons stated above, the Court approves the parties' settlement agreement. The

Court dismisses the Complaint with prejudice in accordance with the settlement agreement. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.




                                                       L~-------
Dated:     December 2, 2019
           New York, New York

                                                   Robi; Abrams
                                                   United States District Judge




                                                  3
